            IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, THE LEAGUE
OF WOMEN VOTERS OF NORTH CAROLINA,
DONNA   PERMAR,   JOHN   P.   CLARK,
MARGARET B. CATES, LELIA BENTLEY,
REGINA WHITNEY EDWARDS, ROBERT K.
PRIDDY II, WALTER HUTCHINS, AND Civil Action
SUSAN SCHAFFER,                      No. 20-cv-457

        Plaintiffs,

        vs.

THE NORTH CAROLINA STATE BOARD OF
ELECTIONS; DAMON CIRCOSTA, in his
official capacity as CHAIR OF THE
STATE BOARD OF ELECTIONS; STELLA
ANDERSON, in her official capacity
as SECRETARY OF THE STATE BOARD OF
ELECTIONS; KEN RAYMOND, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; JEFF
CARMON III, in his official capacity
as MEMBER OF THE STATE BOARD OF
ELECTIONS; DAVID C. BLACK, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; KAREN
BRINSON   BELL,   in   her   official
capacity as EXECUTIVE DIRECTOR OF
THE STATE BOARD OF ELECTIONS; THE
NORTH    CAROLINA    DEPARTMENT    OF
TRANSPORTATION; J. ERIC BOYETTE, in
his     official      capacity     as
TRANSPORTATION SECRETARY; THE NORTH
CAROLINA DEPARTMENT OF HEALTH AND
HUMAN SERVICES; MANDY COHEN, in her
official capacity as SECRETARY OF
HEALTH AND HUMAN SERVICES,

        Defendants,



                                  1



  Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 1 of 24
PHILIP E. BERGER, in his official
capacity as PRESIDENT PRO TEMPORE OF
THE NORTH CAROLINA SENATE; TIMOTHY
K. MOORE, in his official capacity
as SPEAKER OF THE NORTH CAROLINA
HOUSE OF REPRESENTATIVES,

         Defendant-Intervenors.



  PLAINTIFFS’ OPPOSITION TO LEGISLATIVE DEFENDANTS’ MOTION
                  FOR ALL WRITS ACT RELIEF


                            Introduction

    There has simply been no change in the rules regarding

the administration of the election since August 4, and thus

the basis for Legislative Defendants’ attempt to assert the

All Writs Act is meritless. Further, there is no legal basis

for using the All Writs Act to interfere with legally-taken

actions by a state agency, so confirmed as legal by a state

court,    absent   a   successful   counterclaim.     This   motion     is

completely duplicative of the motions practice in Legislative

Defendants’ separate litigation in Moore v. Circosta, which

is also before this Court, and should be denied.

    I.     The All Writs Acts Cannot be Properly Used as a
           Basis to Enjoin the State Board of Elections’
           Efforts, Inadequate as They Are, from Providing
           Guidance to the Counties to Protect the Due Process
           Rights of Voters.


                                    2



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 2 of 24
          a. The All Writs Act is Not Properly Invoked or
             Applied here.

    The All Writs Act empowers district courts to “issue all

writs necessary or appropriate in aid of their respective

jurisdictions and agreeable to the usages and principles of

law.” 28 U.S.C. § 1651. Like the writ of habeas corpus

statutes or the Declaratory Judgment Act, it provides an

avenue for a remedy but is not a standard independent basis

of liability.     That is, a litigant needs a predicate legal

violation before it can invoke the All Writs Act. The All

Writs Act “is to be used ‘‘sparingly and only in the most

critical and exigent circumstances.’’” Wis. Right to Life,

Inc. v. Fed. Election Comm’n, 542 U.S. 1305, 1306 (2004)

(Rehnquist, C.J., in chambers) (quoting Ohio Citizens for

Responsible Energy, Inc. v. NRC, 479 U.S. 1312, 1313 (1986)

(Scalia, J., in chambers) (quoting Fishman v. Schaffer, 429

U.S. 1325, 1326 (1976) (Marshall, J., in chambers)).

    The “[p]urpose of the power codified in [the All Writs

Act] is to allow courts to protect the jurisdiction they

already have, derived from some other source.”              Schiavo ex

rel. Schindler v. Schiavo, 403 F.3d 1223, 1229 (11th Cir.

2005)(internal    quotation    omitted).     “It   gives   a   residual

source of authority to issue writs that are not otherwise
                                   3



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 3 of 24
covered by statute and is an extraordinary remedy that is

essentially equitable and, as such, not generally available

to    provide      alternatives        to        other,    adequate       remedies     at

law.” Id. (internal quotation marks and citations omitted).

“While      the     All     Writs        Act       authorizes          employment      of

extraordinary        writs,     it       confines         the    authority        to   the

issuance      of    process      ‘in      aid       of’    the        issuing     court’s

jurisdiction.”        Clinton       v.      Goldsmith,          526    U.S.     529,   534

(quoting 28 U.S.C. § 1651(a)).

       That is to say, the Act is not an independent basis for

any relief in this case. See id., 526 U.S. at 535 (quoting 19

J. Moore & G. Pratt, Moore’s Federal Practice § 204.02[4] (3d

ed.    1998))(“The        All   Writs       Act     cannot       enlarge      a   court’s

jurisdiction.”). It is a statute that allows federal courts

to maintain jurisdiction where no other mechanism so allows.

Id. at 534.        The All Writs Act provides a remedy or relief,

like the writ of habeas corpus statutes or the Declaratory

Judgment Act but is not a standard or independent basis of

liability. See United States v. Denedo, 556 U.S. 904, 914

(2009) (“The authority to issue a writ under the All Writs

Act is not a font of jurisdiction”). Moreover, the narrow

applications of the All Writs Act is even more limited under

                                             4



      Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 4 of 24
the    current     circumstances.      Goldsmith,      526   U.S.    at    535

(holding that review of an executive action was “beyond the

‘aid’ of the All Writs Act”); see also United States v. Purdue

Frederick Co., 963 F. Supp. 2d 561, 567 (W.D. Va. 2013) (“A

court’s authority under the All Writs Act is nowhere more

limited than when it is asked to enjoin a proceeding in state

court.”).

       Here, there is no question that Plaintiffs have raised a

constitutional claim cognizable by a federal court, and that

this Court has jurisdiction to ensure compliance with the

preliminary injunction it already ordered.               But the All Writs

Act cannot be used to turn this Court’s denial of relief on

a   particular     issue   into   a   cap   on   the    State   Defendants’

administrative action to ensure an orderly and fair election

during     this    pandemic,      absent    a    counterclaim       with    an

independent substantive grounds for granting relief against

that action. See Schiavo, 403 F.3d at 1229. In fact, it is

used regularly to prevent the situation here: a collateral

attack on injunctive relief that Plaintiffs already obtained.

See In re March, 988 F.2d 498, 500 (4th Cir. 1993) (collecting

cases) (“The All Writs Act empowers a federal court to enjoin

parties     before    it   from   attempting     to    relitigate    decided

                                      5



      Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 5 of 24
issues and to prevent collateral attack of its judgments.”).

This proceeding should be focused on the question of whether

Plaintiffs have been afforded the relief due to them and

whether   the    State   Board   is       affording   full    due   process

protections.      Anything else is properly considered, if at

all, in the Moore case (and likely should be decided in the

state court case.

    The second version of Numbered Memo 2020-19, while not

perfect relief, offers relief that satisfies the preliminary

injunction in different ways than the first version of the

numbered memo, and as such, its injunction would undermine

the preliminary injunction order entered by this Court. Thus,

by its very terms, Legislative Defendants attempt to use the

All Writs Act to do exactly what it was designed *not* to do.

    Absent a successful counterclaim, not present here, the

All Writs Act cannot be used by defendants to enforce the

denial of relief to voters. Plaintiffs seek to enforce the

preliminary     injunction   that     was    issued   in     August,   while

Legislative Defendants seek to enforce the denial of relief

and the abrogation of a state court consent decree. There is

no precedent anywhere in the law for this.




                                      6



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 6 of 24
       First, injunctions must be specific under Federal Rule

of Civil Procedure 65, and a federal court cannot issue an

injunction simply because an executive agency acted on a topic

in a different court case that was arguably related to a

federal claim that had already failed. The state action might

be challenged in a different federal or state case and result

in    declaratory     and   injunctive     relief.    If    there   were   no

impending     election,     Legislative    Defendants       would   have   no

basis to have the Court issue an injunction on this basis,

and their attempt to use the All Writs Act in this way amounts

to an effort to enforce Purcell without actually bringing any

underlying claim. Indeed, Purcell is not a basis of liability

either, but rather a set of considerations to be included in

the     equitable     factors     balancing     for    issuance      of    an

injunction. That can still be done within the context of any

preliminary injunction motion; there is no need for this

duplicative and meritless motions practice. And in any event,

the    All   Writs   Act    is   not   available     when   a   preliminary

injunction would provide the requested relief. Schiavo, 403

F.3d at 1229 (“Our decisions make clear that where the relief

sought is in essence a preliminary injunction, the All Writs

Act is not available because other, adequate remedies at law

                                       7



      Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 7 of 24
exist, namely Fed.R.Civ.P. 65, which provides for temporary

restraining orders and preliminary injunctions.”). Moreover,

by attacking the September 22 revisions made to Memo 2020-

19, Legislative Defendants effectively ask this Court to

enjoin the consent judgment entered by the state court in N.C.

Alliance for Retired Americans, because the revisions enforce

that consent order. But this request is prohibited under the

Anti-Injunction Act, 28 U.S.C. § 2283.

       The Anti-Injunction Act (AIA) provides: "A court of the

United States may not grant an injunction to stay proceedings

in a State court except as expressly authorized by Act of

Congress, or where necessary in aid of its jurisdiction, or

to protect or effectuate its judgments." 28 U.S.C. § 2283. "A

court's authority under the All Writs Act is nowhere more

limited than when it is asked to enjoin a proceeding in state

court." Purdue, 963 F. Supp. 2d at 567. Thus, "[t]he authority

the All Writs Act imparts to district courts is limited . .

. by the Anti–Injunction Act, which prohibits injunctions 'to

stay    proceedings     in    a   State    court     except   as   expressly

authorized by Act of Congress, or where necessary in aid of

its     jurisdiction,        or   to   protect       or   effectuate       its

judgments.'" In                            re Diet                     Drugs

                                       8



      Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 8 of 24
(Phentermine/fenfluramine/dexfenfluramine)                            Prods.         Liab.

Litig., 369 F.3d 293, 305 (3d Cir. 2004) (quoting 28 U.S.C.

§     2283).    The    Supreme        Court       has    held     that       the     term

"proceedings"         under    the    AIA       includes    "the       results       of    a

completed state proceeding." Atl. Coast Line R.R. v. Bhd. of

Locomotive Eng'rs, 398 U.S. 281, 287 (1970); see also U.S.

Steel Corp. Plan for Employee Ins. Benefits v. Musisko, 885

F.2d 1170, 1175 (3d Cir. 1989) (“[T]he prohibitions of § 2283

cannot be evaded by addressing the order to the parties or

prohibiting utilization of the results of a completed state

proceedings.”)         (citing       Atlantic      Coast,       398    U.S.     at    287

(emphasis added).

       Legislative      Defendants       allege         that    an    injunction          is

necessary here to protect the Court's August 4 preliminary

injunction order. However, for this exception to the AIA--

the    "relitigation          exception"--to        apply,       "the        issue    the

federal court decided must be the same as the one presented

in the state tribunal, and the party to be enjoined must have

been a party to the federal suit, or else must fall within

one of a few discrete exceptions to the general rule against

binding        nonparties.” Purdue, 963             F.     Supp.        2d     at     568

(quoting Smith v. Bayer Corp., 564 U.S. 299 (2011)) (internal

                                            9



      Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 9 of 24
quotation   marks    omitted).    In    short,   this   exception        "is

designed to implement 'well-recognized concepts' of claim and

issue preclusion." Smith, 564 U.S. at 306 (quoting Chick Kam

Choo v. Exxon Corp., 486 U.S. 140 (1988)). It clearly does

not apply in this case, as the state court plaintiffs raised

claims under the North Carolina constitution and were not

party to the instant Democracy N.C. litigation. Legislative

Defendants cannot use federal preclusion principles to bar

state plaintiffs from seeking relief for state law injuries.

    Further, a federal court also cannot issue an injunction

to enforce state law under the Supreme Court's decision in

Pennhurst. See Pennhurst State Sch. v. Halderman, 465 U.S. 89

(1984). The Legislative Defendants ask this Court to enforce

state law against state officials. This relief is unavailable

in federal court. See id. Essentially, they are complaining

that the state court and/or the state agency is not following

state law. This Court may deny relief as to the witness

requirement--and did so--but it cannot not proactively issue

an injunction that enforces the state witness requirement.

See id.

    Finally, to the extent Legislative Defendants take issue

with the state court consent decree that created this entire

                                   10



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 10 of 24
dispute, they are seeking federal court review of a state

court decision in violation of the Rooker-Feldman doctrine.

       That      doctrine         is      fundamentally        concerned        with

maintaining the Supreme Court’s jurisdiction to review state

court rulings under 28 U.S.C. § 1257(a). See Thana v. Bd. of

License Comm’rs for Charles Cty, 827 F.3d 314, 320 (4th Cir.

2016) (quoting Exxon Mobile Corp. v. Saudi Basic Indus. Corp.,

544     U.S.     280,     291     (2005));      id.   (“[T]he     Rooker–Feldman

doctrine, by contrast, assesses only whether the process for

appealing a state court judgment to the Supreme Court under

28 U.S.C. § 1257(a) has been sidetracked by an action filed

in a district court specifically to review that state court

judgment.”).         In   this        regard,   the   doctrine        bars   federal

district courts from hearing cases in which the alleged injury

is caused by a state court judgment itself. See Exxon, 544

U.S. at 284; Hulsey v. Cisa, 947 F.3d 246, 250 (4th Cir. 2020)

(“In     other      words,      the    doctrine   simply      precludes      federal

district courts from exercising what would be, in substance,

appellate jurisdiction over final state-court judgments.”).

       The     parties       in   North    Carolina      Alliance      of    Retired

Americans have entered a joint motion for entry of a consent

judgment       in    that       matter.    A    number   of     the    Legislative

                                           11



      Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 11 of 24
Defendants in this action successfully intervened in that

state court case. ECF No. 1, ¶ 78. To comply with that

judgment,      SBE   Defendants     issued    revisions        to     Numbered

Memorandum      2020-19    on     September    22,     which        Plaintiffs

Legislative     Defendants       allege    caused     the    constitutional

injuries    identified     in    their    pleadings    for    this     action.

Simply put, Legislative Defendants lost in state court and

now seek relief from that judgment in federal court, instead

of seeking expedited review in the North Carolina Supreme

Court and, perhaps ultimately, relief from the U.S. Supreme

Court. All of the federal constitutional claims they raise

here could be raised in a petition to the U.S. Supreme Court

after exhausting the state court system. State courts have

concurrent jurisdiction over federal constitutional claims or

defenses, See Atl. Richfield Co. v. Christian, 140 S. Ct.

1335,   1351    (2020)    (“We    have    recognized    a    deeply     rooted

presumption in favor of concurrent state court jurisdiction

over federal claims.” (internal quotations omitted)), and the

U.S. Supreme Court has jurisdiction to review state court

rulings under 28 U.S.C. § 1257(a).

    II. Purcell is Inapplicable because the Numbered Memos
        Provide Guidance and Clarity to County Boards of
        Elections and Do Not Change the Applicable Law or
        Rules.
                                     12



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 12 of 24
      Purcell    is   not   applicable    here   because    there   is     no

election law change implicated, and the status quo remains,

legally speaking, as it was when voting started on September

4.

      The numbered memos do not constitute “rules or laws,”

ECF No. 148, at 14, and therefore no change to these memos

can trigger the operation of Purcell. There are countless

decisions that factor into the administration of an election,

particularly during a pandemic, and not all of them trigger

the considerations raised in Purcell.

      Numbered Memos do not constitute alteration to state law

or administrative rule.          In footnote 1 of Revised Numbered

Memo 2020-19, Director Bell states that the direction therein

is issued pursuant to the SBE’s general supervisory authority

over elections as set forth in N.C. Gen. Stat. § 163-22(a),

its ability to “compel observance” by county boards pursuant

to § 163-22(c), and the authority of the Executive Director

in § 163-26. Doc. 143-1 at 1. However, neither of these

statutes provide that Numbered Memos qualify as either rules

or laws that would be independently enforceable beyond the

discretion of the SBE or Executive Director.


                                     13



     Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 13 of 24
    The First Circuit Court of Appeals has recognized that

in a similar situation where ballots were marked in a certain

deficient way, intervention by the federal courts would be

improper to disrupt state actors from adjudicating those

ballots consistent with their interpretation of state law.

See Rossello-Gonzalez v. Calderon-Serra, 398 F.3d 1, 2004 WL

3143501 (1st Cir. Dec. 15, 2004). The concurring Judge in

that case made clear that “the ‘change of rules’ claim fails

because. . . . [O]n the pleadings and the record, only one

conclusion is possible: the Commission's ruling involved only

the clarification of previously unsettled law. In my view,

this is not a ‘change in the rules’ sufficient to implicate

federal interests.’” Rossello-Gonzalez, 2004 WL 3143501, at

*20 (Howard, J., concurring).        Here, too, there is no “change

in rules,” and also, at most, a clarification of previously

unsettled law (the preliminary injunction order).

    Moreover, administrative action to ensure uniformity in

county boards’ action taken over the course of an election,

to conform with an injunctive order entered three months

before the election, should be encouraged, not barred or

discouraged,     under    Purcell.      Purcell     stands     for       the

proposition that courts must weigh the risk of voter confusion

                                   14



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 14 of 24
and “consequent incentive to remain away from the polls,”

Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006), when assessing

whether to change a voting regulation close to an election.

It is not a per se prohibition on late-breaking injunctions.

And here, the injunction was put in place in early August.

Voters were told two months ago, one month before voting

began, that they would be given an opportunity to correct

mistakes with their absentee ballots, and the State Board

should continue to issue guidance to ensure county-level

compliance         with    the    numbered      memos.        Over    three     hundred

thousand voters have cast absentee ballots to date, and tens

of thousands have been received in the nearly two weeks in

which       the    state      board’s     additional           guidance       on     cure

procedures was in effect. See Griffin v. Burns, 570 F.2d 1065

(1st    Cir.       1978)    (injunction         of    election        process      would

unconstitutionally deprive citizens who voted according to

the procedures that were in place at the time of their right

to vote).

       On    its    website,      the    North       Carolina        State    Board   of

Elections         describes      the    purpose      of   a    numbered       memo    as:

“Numbered Memos are issued by the State Board of Elections

executive director. They provide guidance and updates about

                                           15



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 15 of 24
elections administration to the county boards of elections.

Memos may concern updates to laws, preparations for upcoming

elections and more.”1 That is, the numbered memos do not

purport to change the law, just to explain changes and give

guidance.     Legislative     Defendants’     claim    that    “election

statutes, duly enacted by the state legislature, should not

be changed or modified while citizens are voting,” ECF No.

155 at 9, bears no relation to the action taken by the State

Board of Elections in issuing either version of Numbered Memo

2020-19.

     The inapplicability of Purcell is even more obvious when

one looks at the second version of Numbered Memo 2020-19,

piece by piece. It cannot reasonably be construed that the

following guidance changes the law, rather than enforces, as

an administrative matter, this Court’s ruling to provide

notice and an opportunity to cure: “If the deficiency cannot

be cured, and the voter has an email address on file, the

county board shall notify the voter by email that a new ballot

has been issued to the voter.            If the voter did not provide


1
 See North Carolina State Board of Election Website,
available at https://www.ncsbe.gov/about-elections/legal-
resources/numbered-memos (last accessed 10/6/20).


                                    16



    Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 16 of 24
an email address but did provide a phone number, the county

board shall contact the voter by phone to inform the voter

that the county board has issued a new ballot by mail.”

Numbered Memo 2020-19 (revised Sept. 22) at 3.            This part of

the memo only instructs the county boards to call, in addition

to email, voters with deficient ballots.          That urging to take

every measure to effectuate notification cannot reasonably be

construed to be an electoral rule change.                 Likewise, in

footnote 2 on page 2 of the revised Numbered Memo, the State

Board of Elections instructs that if a witness signed in both

the line for the witness printed name in addition to the line

for the witness signature, that should not invalidate the

container envelope as long as the name is readable.              This is

just common-sense guidance to ensure that a voter who plainly

complied with the one-witness requirement is not burdened or

disenfranchised.     It constitutes no law or rule change, and

to suggest otherwise is absurd.

    Again and again, the guidance provided in the September

memo is consistent with numbered memo guidance provided late

in the election cycle for many years, under Republican and

Democratic-led State Boards of Election, and has never been

challenged on Purcell grounds—for good reason.             A review of

                                   17



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 17 of 24
all the numbered memos issued since 1997, available on the

State Board’s website, demonstrates that countless numbered

memos have been issued while voting is underway in federal

elections       –   as   elections      proceed,     the     State   Board    must

exercise its supervisory authority over county boards to

resolve confusion and reiterate important guidance.2

       Even if Purcell were applicable, last night’s decision

from     the   Supreme     Court   of     the    United    States    calls    into

question reliance on the principle because it plainly does

not mean all election law changes mid-voting are wrong.                         In

Andino v. Middleton, the Supreme Court stayed a decision of

the     Fourth      Circuit    lifting     the     witness    requirement     for

absentee       voting    in   South     Carolina,     even    though   absentee

voting started under a no-witness rule and voters had already

cast their ballot.            Andino v. Middleton, 592 U.S. ___ (Oct.

5, 2020). Thus, the Supreme Court explicitly sanctioned an

election rule change mid-election.                 Much has been made of the

Purcell principle, but it largely derives from attempts to

read     the     tea     leaves    from        decisions     entered   with     no



2

See North Carolina State Board of Election Website,
available at https://www.ncsbe.gov/about-elections/legal-
resources/numbered-memos (last accessed 10/6/20).
                                          18



      Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 18 of 24
explanation.    As such, federal courts should be hesitant to

rely too heavily on Purcell to disrupt the reasoned judgment

of election officials, like in this case.            Furthermore, the

Supreme   Court’s    decision    to     count   ballots    already   cast

without a witness signature, signifies its commitment to due

process guarantees.     That should reassure this Court that the

injunctive relief it entered to ensure that absentee voters

are afforded the greatest due process protections was sound

and consistent with Supreme Court practices.              Id. at 1-2.

    Putting to the side the cure certificate for missing

witness entirely, detailing explicitly the categories for

cure as opposed to spoiling is exactly what the SBOE is

supposed to use the numbered memos for – answering CBOE

questions and providing clarity

    III. Finally, Even Assuming Proper Invocation of the All
         Writs Act, Legislative Defendants’ Motion Is Based
         on Hyperbole and Supposition that Do Not Justify
         Injunctive Relief

    The memorandum filed by Legislative Defendants is filled

with inaccurate and misleading data, with assumptions and

suppositions drawn from those data, unsupported by that data.

First,    Legislative    Defendants      state:   “[i]n    fact,     NCSBE

statistics show that over 2,300 ballots have been spoiled to


                                   19



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 19 of 24
date. Absentee Voting Data, N.C. STATE BD. OF ELECTIONS (Oct.

4, 2020)(available at https://bit.ly/3jBfCre.”                        (ECF No. 155

at 2-3).       But the truth is that ballots are spoiled for

several reasons that do not implicate this case or the Moore

case at all.        Some absentee ballots are spoiled just like in-

person ballots are spoiled: the voter changed his mind about

his vote and wants a clean, new ballot before submitting it.

Some ballots mut be spoiled because they area damaged in the

mail    and   unreadable.            But    Legislative       Defendants      assume

incorrectly that these spoiled ballots are rejected ballots,

and they are not.              The fact that Legislative Defendants

demonstrate such a gross misunderstanding of election data in

their   brief       is   all   the    more        reason   the    State     Board   of

Elections is the best positioned to craft remedy, even if

they need to be pushed to do more by this Court.

       Second, there has not been a single absentee ballot

rejected in the 2020 general election.                        There cannot be a

Purcell problem where no ballot that has been implicated by

clarifications to this absentee process has been rejected.

Finally,      all    voters    have        been    required      by   the   absentee

application to obtain a witness for voting – that the rules

were set for the election when voting started on September 4

                                            20



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 20 of 24
does    not    even    remotely     support      Legislative      Defendants’

hyperbolic      claim     that     “the      September    Memo    effectively

eliminates the witness requirement altogether.”                   (ECF No. 155

at 5).       In fact, there is no credible evidence that voters

are not getting witnesses, as required by law, and that minor

mistakes, subject to remediation, by voters substantially

complying with the law should be used to justify extreme

action by this Court.

                                  Conclusion

       For     the     reasons      articulated          above,    Plaintiffs

respectfully         request     that   this    Court     deny    Legislative

Intervenors’ Motion for All Writs Act and grant Plaintiffs’

Motion for Affirmative Relief.




Dated: October 6, 2020.                      Respectfully submitted,

/s/ Jon Sherman                               /s/ Allison J. Riggs
Jon Sherman                                   Allison J. Riggs (State Bar
D.C. Bar No. 998271                           #40028)
Michelle Kanter Cohen                         Jeffrey Loperfido (State
D.C. Bar No. 989164                           Bar #52939)
Cecilia Aguilera                              Hilary Klein (State Bar
D.C. Bar No. 1617884                          #53711)
FAIR ELECTIONS CENTER                         Southern    Coalition   for
1825 K St. NW, Ste. 450                       Social Justice
Washington, D.C. 20006                        1415 West Highway 54, Suite
Telephone: (202) 331-0114                     101
Email:                                        Durham, NC 27707
                                        21



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 21 of 24
jsherman@fairelectionscenter.or        Telephone: 919-323-3380
g                                      Facsimile: 919-323-3942
mkantercohen@fairelectionscente        Email:
    r.org                              Allison@southerncoalition.
caguilera@fairelectionscenter.o        org
    rg                                 jeff@southerncoalition.org

                                       /s/ George P. Varghese
                                       George P. Varghese (Pa. Bar
                                       No. 94329)
                                       Joseph J. Yu (NY Bar No.
                                       4765392)
                                       Stephanie Lin (MA Bar No.
                                       690909)
                                       Rebecca Lee (DC Bar No.
                                       229651)
                                       Richard A. Ingram (DC Bar
                                       No. 1657532)
                                       WILMER CUTLER PICKERING HALE AND
                                       DORR LLP
                                       60 State Street
                                       Boston, MA 02109
                                       Telephone: (617) 526-6000
                                       Facsimile: (617) 526-5000
                                       Email:
                                       george.varghese@wilmerhale
                                            .com
                                       joseph.yu@wilmerhale.com
                                       stephanie.lin@wilmerhale.c
                                            om
                                       rebecca.lee@wilmerhale.com
                                       rick.ingram@wilmerhale.com




                                  22



  Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 22 of 24
                          WORD CERTIFICATION

       Pursuant   to    Local    Rule    7.3(d)(1),   the   undersigned

certifies that the word count for PLAINTIFFS’ OPPOSITION TO

LEGISLATIVE DEFENDANTS’ MOTION FOR ALL WRITS ACT RELIEF is

3845    words.    The   word    count    excludes   the   case   caption,

signature lines, cover page, and required certificates of

counsel. In making this certification, the undersigned has

relied upon the word count of Microsoft Word, which was used

to prepare the brief.

                                              /s/ Allison J. Riggs


                                              Allison Riggs




                                    23



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 23 of 24
                      CERTIFICATE OF SERVICE

    The undersigned counsel hereby certifies that, on October

6, 2020, PLAINTIFFS’ OPPOSITION TO LEGISLATIVE DEFENDANTS’

MOTION FOR ALL WRITS ACT RELIEF was served on all counsel of

record by electronic filing via the CM/ECF system.


                                             /s/ Allison J. Riggs

                                             Allison Riggs




                                   24



   Case 1:20-cv-00457-WO-JLW Document 161 Filed 10/06/20 Page 24 of 24
